              Case 20-15173-RAM              Doc 116   Filed 07/14/20     Page 1 of 2




                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION


IN RE:

Midtown Campus Properties, LLC,                               Case No. 20-15173-RAM
                                                              Chapter 11

         Debtor.
                                         /

                        NOTICE OF APPEARANCE AND REQUEST
                   FOR SERVICE OF NOTICES, PLEADINGS AND ORDERS

TO ALL PARTIES, PLEASE TAKE NOTICE:

         The undersigned and the law firm of Ausley McMullen appear as counsel for ASSET

CAMPUS USA, LLC pursuant to Rule 9010(b), Federal Rules of Bankruptcy Procedure, and

request that all notices given or required to be given in this case, and all papers served or required

to be served in this case, be served upon the undersigned attorney at the following address:

                                         Robert N. Clarke
                                        Ausley McMullen
                                 123 South Calhoun Street (32301)
                                       Post Office Box 391
                                    Tallahassee, Florida 32302
                                    Telephone (850) 224-9115
                                     Facsimile (850) 222-7560
                                       rclarke@ausley.com


RESPECTFULLY SUBMITTED this 14th day of July, 2020.

                                                /s/ Robert N. Clarke
                                                Robert N. Clarke
                                                Florida Bar No. 0592900
                                                Ausley McMullen
                                                123 South Calhoun Street
                                                Tallahassee, Florida 32301
                                                (850)224-9115; Fax (850)222-7560
                                                rclarke@ausley.com

                                                Attorney for Asset Campus USA, LLC
            Case 20-15173-RAM          Doc 116     Filed 07/14/20     Page 2 of 2




                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished
via the CM/ECF System to those registered thereto in the above-styled bankruptcy proceeding
on this 14th day of July, 2020 and the following via electronic notice or by standard first-class
mail:

Paul J. Battista (pbattista@gib-law.com)
Mariaelena Gayo-Guitian (mguitian@gib-law.com)
Heather L. Harmon (HHarmon@gib-law.com)
Christine Vilaboa-Abel (eservice@cavalegal.com)
Luis Salazar (Luis@Salazar.Law)
Alberta L. Adams (aadams@mpdlegal.com)
Steven D. Schneiderman (Steven.D.Schneiderman@usdoj.gov)
John D. Eaton (jeaton@shawde-eaton.com)
Callie Elizabeth Waers (cew@martinhild.com)
Dixie Daimwood (dixie@dunlapshipman.com)
Dana Lee Robbins (drobbins@burr.com)
Jesse E. Summers (esummers@burr.com)
U.S. Trustee (USTPRegion21.MM.ECF@usdoj.gov)
Soneet R. Kapila, via U.S. Mail at 1000 S. Federal Highway, Suite 200, Fort Lauderdale,
Florida 33316
Midtown Campus Properties, LLC via U.S. Mail at 782 NW 42nd Ave., Suite 550, Miami,
Florida 33126

                                            /s/ Robert N. Clarke
                                            Attorney




                                               2
